Citation Nr: 1538649	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

There is competent evidence that relates the Veteran's current tinnitus to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants the Veteran's claim for entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran seeks entitlement to service connection for tinnitus.  Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Here, the Veteran's service treatment records are negative for any complaints of, or treatment for, tinnitus.  The Veteran's DD Form 214 reflects that he served as an armor crewman in the U.S. Army.  The Veteran contends that he was exposed to in-service acoustic trauma in the form of tank and cannon noise.

A December 2008 private audiology record noted that the Veteran had bilateral hearing loss and tinnitus, and opined that, given the Veteran's reported history of military noise exposure, the potential for acoustic trauma during military service existed and that it was as likely as not that the current disability resulted from in-service noise exposure.

The Veteran was provided with a VA audiological examination in August 2009, at which time he was diagnosed as having bilateral hearing loss and tinnitus, although the examination was conducted without review of the claims file.  The VA examiner  opined that the Veteran's hearing loss was at least likely as not caused by or a result of noise exposure during military service.  The examiner explained that although the Veteran was unable to pinpoint a year or decade when he began to perceive hearing loss, without service treatment records available to document in-service pure tone thresholds, it was not possible to rule out a relationship between the Veteran's current hearing loss symptoms and military noise exposure.  However, the examiner opined that the Veteran's tinnitus was less likely as not caused by military noise exposure due to the Veteran's statement that he did not begin to perceive tinnitus until sometime in the 1990s, several years following his separation from service.

Based on the August 2009 VA examination results, in a September 2009 rating decision, the RO granted entitlement to service connection for bilateral hearing loss but denied entitlement to service connection for tinnitus.  

In response, in his October 2009 notice of disagreement, the Veteran denied ever having told the VA examiner that he first began experiencing tinnitus in the 1990s; rather, the Veteran contended that his tinnitus had its onset prior to that time, but that it was not until the 1990s that his tinnitus became constant and bothersome.

Although tinnitus was not shown or reported during active duty, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Furthermore, the RO has already implicitly conceded such exposure in the September 2009 rating decision when it granted entitlement to service connection for bilateral hearing loss, as the VA audiological examination on which the rating decision relied indicated that hearing loss was as likely as not caused by in-service noise exposure.  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.

The RO has previously determined that service connection is warranted for bilateral hearing loss.  The fact that the Veteran has been diagnosed as having bilateral hearing loss and granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.

Given the fact that the Veteran has been diagnosed with, and service-connected for, bilateral sensorineural hearing loss, the provisions from the Merck Manual noted above, as well as the Veteran's own credible statements concerning the initial onset of his tinnitus, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active military service.  

The Board acknowledges that the evidence regarding whether the Veteran's tinnitus was incurred in active duty is conflicting.  However, given the Veteran's in-service noise exposure and resulting hearing problems, as well as the cited provisions from the Merck Manual, the Board finds the evidence is at least in relative equipoise.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's current tinnitus was incurred in active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. at 53-56.  





ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


